The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on March 12, 2020, in which claims 1-12 have been presented for examination.

Status of Claims
Claims 1-12 are pending in the application, of which claims 1, 11 and 12 are in independent form and these claims (1-12) are subject to rejection(s) and/or objection(s) set forth in the following Office Action.

Priority
The priority date that has been considered for this application is August 8, 2019.  
 
Information Disclosure Statement
  The information disclosure statement (IDS) submitted on 3/12/2020 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Drawings
The drawings are objected to because Fig. 8 is not consistent with the description of the spec, step P905 the “(FIG. 10)” should read “(FIG. 9)”, step P907 the “(FIG. 11)” should read “(FIG. 10)”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.  Claim 1 cites “A service cooperation support system …” without reciting any hardware.  The claimed system is software only system which does not fall within at least one of the four categories of patent eligible subject matter.  Thus the claim is rejected under 35 USC § 101 as covering non-statutory subject matter. Dependent claims 2-10 do not disclose any hardware and are rejected under 35 USC 101.

Claim 12 is rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.  Claim 12 cites “A computer program causing a computer to execute…”. The computer program is software only which does not fall within at least one of the four categories of patent eligible subject matter.  Thus the claim is rejected under 35 USC § 101 as covering non-statutory subject matter.


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Alurralde et al (US 20180081642 A1, hereinafter “Alurralde”) in view of Laplanche et al (US 20180069804 A1, hereinafter, “Laplanche”).

Regarding claim 1, Alurralde teaches A service cooperation support system, comprising: 
a first function of [transmitting a creation request concerning an external service of a visual programming system to a service management system having a creation function concerning the external service,] when a flow on a flow editing screen provided by the visual programming system includes a service using node that is a node for invoking the external service, and a user request for connecting the external service to the service using node is detected (para [0112], “FIG. 9 shows a sixth example UI display screen 210, which is accessible via the fifth example UI display screen 180 of FIG. 8, and which includes UI controls 212-216 for selecting a connector type (e.g., ICS integration 212, SOAP web service 214, REST API 216) and UI controls 218-222 for specifying a particular connector of the selected type for use in implementing the service task 188 of FIG. 8.”), and of acquiring, from the service management system, connection information that is information for connection to the external service created by the service management system in response to the creation request and is information created by the service management system (para [0124], “A third step 256 includes accepting one or more parameters as part of a connector description from the standardized (or generalized) UI or UI model (e.g., as exemplified by the example UI display screens 90, 130, 150, 160, 180 of FIGS. 4-8) in response to user interaction therewith…” wherein the UI model reads on the service management system); and 
a second function of setting the acquired connection information in a property of the service using node (para [0139], “A third deploying step 276 includes deploying the connector (e.g., the connector 52 and accompanying process-based software application 70 of FIG. 2) to the first computing environment in response to receipt of the deployment instructions…”).
Alurralde does not explicitly teach 
(a first function) of transmitting a creation request concerning an external service of a visual programming system to a service management system having a creation function concerning the external service,
Laplanche teaches 
(a first function) of transmitting a creation request concerning an external service of a visual programming system to a service management system having a creation function concerning the external service (para [0083], “FIG. 4 is sequence diagram illustrating example operations of creating a service instance. Creating the service instance can be triggered by a create service request from a user device, e.g., user device 106 of FIG. ,
Alurralde and Laplanche are analogous art because both deal with software services.
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Alurralde and Laplanche before him/her before the effective filing date of the claimed invention to incorporate the features of Laplanche into Alurralde because Laplanche’s teachings “provide more flexible resource provisioning.” (Laplanche, para [0005]).

Regarding claim 2, Alurralde as modified by Laplanche teaches claim 1, Laplanche further teaches wherein the second function accepts, from a user, designation of a policy including a condition pertaining to at least one of creation and deletion of the external service (para [0084], “…The provision instance request 402 can include, reference, or otherwise be associated with a selected service plan…” wherein the service plan reads on a policy), and 
the first function complies with policy information representing the policy designated by the user (para [0084], “…The provision instance request 402 requests the service broker 102 to provision one or more resources for the service instance according to the selected plan….” For motivation to combine, refer to office action regarding claim 1).

Regarding claim 3, Alurralde as modified by Laplanche teaches claim 2, Laplanche further teaches wherein upon detection of the user request, the first function 79/85transmits a creation request concerning the external service to the service management system when a creation request that is a condition for creating the external service and is designated in the policy information is satisfied (para [0084], “…In response to the provision instance request 402, the service broker 102 generates a deployment manifest for provisioning the resources. In the example shown, the service broker 102 generates the deployment manifest by submitting a generate manifest request 404 to a service adapter 212. The generate manifest request 404 can include, or be associated .

Regarding claim 9, Alurralde as modified by Laplanche teaches claim 1, Alurralde further teaches 
wherein the first function is provided outside of the visual programming system (para [0138], “…The deployment wizard 46 of FIG. 2 may be launched, for example, in response to user selection of the deploy button 206 of FIG. 8”, wherein the deploy button 206 reads on the first function. Application Development System 14 reads on the visual programming system, the deploy button is provided outside System 14.), 
the second function is provided in the visual programming system (para [0138], “…The deployment wizard 46 of FIG. 2 may be launched, for example, in response to user selection of the deploy button 206 of FIG. 8”, wherein the deployment wizard 46 reads on the second function that is provided in the Application Development System 14 which reads on the visual programming system.), 
Laplanche further teaches
when connection of the external service to the service using node is requested by a user, the second function transmits a notification about an event representing occurrence of the user request, to the first function (para [0085], “…Upon accepting the deployment, the service broker 102 submits a notification 414 to the cloud computing platform 104 indicating that the deployment is accepted.” wherein service broker 102 reads on the second function, and the cloud computing platform 104 reads on the first function), and 
reception of the notification by the first function is detection of the user request by the first function (para [0086], “Upon receiving the notification 414, the cloud computing platform 104 enters a loop 416 for checking status of the task of creating a service instance….” For motivation to combine, refer to office action regarding claim 1).

Regarding claim 11, it recites A service cooperation support method which is disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 11. 

Regarding claim 12, it recites A computer program to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 12. Note that Alurralde teaches A computer program (para [0180])

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Alurralde et al (US 20180081642 A1, hereinafter “Alurralde”) in view of Laplanche et al (US 20180069804 A1, hereinafter, “Laplanche”) as applied to claim 2 above, and in further view of Takeuchi et al (US 20140335903 A1, hereinafter “Takeuchi”).

Regarding claim 4, Alurralde as modified by Laplanche teaches claim 2, but does not explicitly teach wherein when a deletion condition that is a condition of deleting the external service and is designated in the policy information is satisfied, the first function transmits a deletion request concerning the external service to the service management system.
Takeuchi teaches 
wherein when a deletion condition that is a condition of deleting the external service and is designated in the policy information is satisfied, the first function transmits a deletion request concerning the external service to the service management system (para [0073], “…More specifically, when the foregoing use end condition is satisfied, the determination unit 115 transmits an AP deletion request to stop and delete the user terminal software distributed to provide the AP services to the user terminal 200 via the communication unit 140.”).
The combination of Alurralde and Laplanche along with Takeuchi are analogous art because all deal with software services.
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Alurralde et al (US 20180081642 A1, hereinafter “Alurralde”) in view of Laplanche et al (US 20180069804 A1, hereinafter, “Laplanche”) as applied to claim 1, in further view of Park (US 20140003407 A1, hereinafter “Park”).

Regarding claim 6, Alurralde as modified by Laplanche teaches claim 1, but does not explicitly teach wherein the second function writes the acquired connection information, in a connection information list that is information managed by the visual programming system, 
when the service using node detects that the external service cannot be invoked using the connection information set in the property, the second function acquires connection information on the external service from the connection information list, and accesses the external service using the acquired connection information.
Park teaches
wherein the second function writes the acquired connection information, in a connection information list that is information managed by the visual programming system (para [0071], “Thereafter, in step 325, the electronic device stores the sorted candidate AP information”, wherein the storing reads on the second function, and para [0053-0054] teaches graphic software modules which read on visual programming system), 
when the service using node detects that the external service cannot be invoked using the connection information set in the property (para [0076], “…If the electronic device determines that the Wi-Fi access is not successful in step 410, then the electronic , the second function acquires connection information on the external service from the connection information list, and accesses the external service using the acquired connection information (para [0082], “…If the electronic device determines that an AP for which an examination (e.g., a determination) as to whether the Internet connection is possible does not correspond to a last AP in step 470, then the electronic device proceeds to step 480 in which the electronic device attempts to connect to a next-prioritized AP according to the order of signal strength….”). 
The combination of Alurralde and Laplanche along with Park are analogous art because all deal with software services.
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Alurralde, Laplanche and Park before him/her before the effective filing date of the claimed invention to incorporate the features of Park into Alurralde and Laplanche because Park’s teaching provides advantages such as automatically connecting to an Internet-access enabled AP (Park, para [0009, 0011]).


Claim 7  is rejected under 35 U.S.C. 103 as being unpatentable over Alurralde in view of Laplanche as applied to claim 1 above, and in further view of JEONG et al (US 20160062552 A1, hereinafter “JEONG”).

Regarding claim 7, Alurralde as modified by Laplanche teaches claim 1, but does not explicitly teach wherein the second function monitors whether access to the external service is enabled or not, 
when the access to the external service is disabled, the second function makes a process of the service using node stand by or interrupts the process.
JEONG teaches 
wherein the second function monitors whether access to the external service is enabled or not (para [0098], “…When the event that has occurred is the function termination related event,…” the event collection module in Fig. 2 reads on the second function), 
when the access to the external service is disabled, the second function makes a process of the service using node stand by or interrupts the process (para [0098], “…When the event that has occurred is the function termination related event, the display control module 170 may terminate a multi window function and may process a specified function return. For example, the display control module 170 may return to a standby or a home screen or may output at least one window of a multi window to the display 150 in full screen.”).
The combination of Alurralde and Laplanche along with JEONG are analogous art because all deal with software services.
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Alurralde, Laplanche and JEONG before him/her before the effective filing date of the claimed invention to incorporate the features of JEONG into Alurralde and Laplanche because JEONG’s teaching provides “a window management method for more easily adjusting and managing various forms of windows corresponding to a user's intention and an electronic device supporting the same” (JEONG, para [0006]).

Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over Alurralde in view of Laplanche as applied to claim 1 above, and in further view of Frye et al (US 20170364380 A1, hereinafter “Frye”).

Regarding claim 8, Alurralde as modified by Laplanche teaches claim 1, but does not explicitly teach wherein the second function monitors each of all service using nodes included in the flow, about whether the external service 81/85connected to the service using node is accessible or not, and 
when at least one external service invoked from one or more service using nodes to be executed after a node in execution in the flow is inaccessible, execution of the flow is made to stand by or is interrupted.
Frye teaches 
wherein the second function monitors each of all service using nodes included in the flow, about whether the external service 81/85connected to the service using node is accessible or not (para [0029], “…Upon a failure of a dependency or the detection that an application component within the VM has failed in some manner that prevents it from performing its function within the larger system, ….” wherein the lifecycle monitoring system reads on the second function), and 
when at least one external service invoked from one or more service using nodes to be executed after a node in execution in the flow is inaccessible, execution of the flow is made to stand by or is interrupted (para [0029], “…the lifecycle transitions into the STOPPING state 50. In the STOPPING state 50 all operations needed to bring the distributed application component into a stopped state will be performed. This should leave this particular distributed application component ready to be restarted if its dependencies are still/once again satisfied. Transitioning out of the READY state 48 will also serve as a signal to other portions of the system that may have dependencies upon the distributed component that is in the STOPPING state 50 that it is no longer available to perform its function within the context of the larger system.….”).
The combination of Alurralde and Laplanche along with Frye are analogous art because all deal with software services.
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Alurralde, Laplanche and Frye before him/her before the effective filing date of the claimed invention to incorporate the features of Frye into Alurralde and Laplanche because Frye’s teaching facilitates “automation of application component-level coordination” (Frye, para [0019]).

Claim 10  is rejected under 35 U.S.C. 103 as being unpatentable over Alurralde in view of Laplanche as applied to claim 1 above, and in further view of TAKASE et al (US 20170070573 A1, hereinafter “TAKASE”).

Regarding claim 10, Alurralde as modified by Laplanche teaches claim 1, but does not explicitly teach wherein the flow information representing the flow includes information representing a predetermined type of ID of the service using node, 
the creation request is associated with the predetermined type of ID of the service using node, 
the connection information created by the service management system and managed by the service management system is associated 82/85with the predetermined type of ID, and 
the connection information acquired by the first function and managed by the visual programming system is associated with the predetermined type of ID.
TAKASE teaches 
wherein the flow information representing the flow includes information representing a predetermined type of ID of the service using node (para [0098], “First, the system management unit 803 of the network operation management device 102 gives an instruction to install a predetermined packet processing circuit to a predetermined multi-service node 104 (step S1201)….” wherein the network operation reads on the flow), 
the creation request is associated with the predetermined type of ID of the service using node (para [0098], “…The instruction is transmitted from the communication device control interface 804 of the network operation management device 102 to the multi-service node 104 through the management network 103….”), 
the connection information created by the service management system and managed by the service management system is associated 82/85with the predetermined type of ID (para [0098], “…Hereinafter, transmission of the instruction from the network operation management device 102 to the multi-service node 104 is similarly performed”, wherein network operation management reads on service management system), and 
the connection information acquired by the first function and managed by the visual programming system is associated with the predetermined type of ID (para [0113], “…The program file downloaded from the circuit storage database 701 in step S1204 is transmitted from the communication device control interface 703 to the multi-service node 104 via the management network 103 (step S1205)….” wherein the program file download reads on the first function).
The combination of Alurralde and Laplanche along with TAKASE are analogous art because all deal with software or data flow services.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. SOUGH/SPE, AU 2192